Exhibit 10.96

 

PATH 1 NETWORK TECHNOLOGIES INC. AND FROM TIME TO TIME CERTAIN

OF ITS SUBSIDIARIES

MASTER SECURITY AGREEMENT

 

To: Laurus Master Fund, Ltd.

c/o M&C Corporate Services Limited

P.O. Box 309 GT

Ugland House

South Church Street

George Town

Grand Cayman, Cayman Islands

 

Date: December 6, 2005

 

To Whom It May Concern:

 

1. To secure the payment of all Obligations (as hereafter defined), Path 1
Network Technologies Inc., a Delaware corporation (the “Company”), each of the
other undersigned parties (other than Laurus Master Fund, Ltd., (“Laurus”)) and
each other entity that is required to enter into this Master Security Agreement
(each an “Assignor” and, collectively, the “Assignors”) hereby assigns and
grants to Laurus a continuing security interest in all of the following property
now owned or at any time hereafter acquired by such Assignor, or in which such
Assignor now has or at any time in the future may acquire any right, title or
interest (the “Collateral”): all cash, cash equivalents, accounts, accounts
receivable, deposit accounts, inventory, equipment, goods, fixtures, documents,
instruments (including, without limitation, promissory notes), contract rights,
commercial tort claims set forth on Exhibit B to this Master Security Agreement,
general intangibles (including, without limitation, payment intangibles and an
absolute right to license on terms no less favorable than those current in
effect among such Assignor’s affiliates), chattel paper, supporting obligations,
investment property (including, without limitation, all partnership interests,
limited liability company membership interests and all other equity interests
owned by any Assignor), letter-of-credit rights, trademarks, trademark
applications, tradestyles, patents, patent applications, copyrights, copyright
applications and other intellectual property in which such Assignor now has or
hereafter may acquire any right, title or interest, all proceeds and products
thereof (including, without limitation, proceeds of insurance) and all
additions, accessions and substitutions thereto or therefor. In the event any
Assignor wishes to finance the acquisition in the ordinary course of business of
any hereafter acquired equipment and has obtained a written commitment from an
unrelated third party financing source to finance such equipment, Laurus shall
release its security interest on such hereafter acquired equipment so financed
by such third party financing source. Except as otherwise defined herein, all
capitalized terms used herein shall have the meanings provided such terms in the
Securities Purchase Agreement referred to below. All items of Collateral which
are defined in the UCC shall have the meanings set forth in the UCC. For
purposes hereof, the term “UCC” means the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided, that in
the event that, by reason of mandatory provisions of



--------------------------------------------------------------------------------

law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Laurus’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions of this Agreement
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions; provided further, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.

 

2. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Laurus arising under, out
of, or in connection with: (i) that certain Securities Purchase Agreement dated
as of the date hereof by and between the Company and Laurus (the “Securities
Purchase Agreement”) and (ii) the Related Agreements referred to in the
Securities Purchase Agreement (the Securities Purchase Agreement and each
Related Agreement, as each may be amended, modified, restated or supplemented
from time to time, collectively, the “Documents”), and in connection with any
documents, instruments or agreements relating to or executed in connection with
the Documents or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of each such Assignor to Laurus, whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise, including, without limitation, obligations
and liabilities of each Assignor for post-petition interest, fees, costs and
charges that accrue after the commencement of any case by or against such
Assignor under any bankruptcy, insolvency, reorganization or like proceeding
(collectively, the “Debtor Relief Laws”) in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against any Assignor under any Debtor Relief Law.

 

3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Laurus that:

 

(a) it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and formed under the respective laws
of its jurisdiction of formation set forth on Schedule A, and each Assignor will
provide Laurus thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;

 

(b) its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule A, and it will provide Laurus thirty (30) days’ prior
written notice of any change in its legal name;

 

(c) its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide Laurus thirty (30) days’ prior written
notice of any change in its organizational identification number;

 

2



--------------------------------------------------------------------------------

(d) it is the lawful owner of its Collateral and it has the sole right to grant
a security interest therein and will defend the Collateral against all claims
and demands of all persons and entities;

 

(e) it will keep its Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations and
(ii) Encumbrances securing indebtedness of each such Assignor not to exceed
$50,000 in the aggregate for all such Assignors so long as all such Encumbrances
are removed or otherwise released to Laurus’ satisfaction within ten (10) days
of the creation thereof;

 

(f) it will, at its and the other Assignors’ joint and several cost and expense
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;

 

(g) it will not, without Laurus’ prior written consent, sell, exchange, lease or
otherwise dispose of any Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $25,000
and only to the extent that:

 

(i) the proceeds of each such disposition are used to acquire replacement
Collateral which is subject to Laurus’ first priority perfected security
interest, or are used to repay the Obligations or to pay general corporate
expenses; or

 

(ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to Laurus to be held as cash collateral for
the Obligations;

 

(h) it will insure or cause the Collateral to be insured in Laurus’ name (as an
additional insured and loss payee) against loss or damage by fire, theft,
burglary, pilferage, loss in transit and such other hazards as Laurus shall
specify in amounts and under policies by insurers acceptable to Laurus and all
premiums thereon shall be paid by such Assignor and the policies delivered to
Laurus. If any such Assignor fails to do so, Laurus may procure such insurance
and the cost thereof shall be promptly reimbursed by the Assignors, jointly and
severally, and shall constitute Obligations;

 

(i) it will at all reasonable times allow Laurus or Laurus’ representatives free
access to and the right of inspection of the Collateral;

 

(j) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves Laurus harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys’ fees, that Laurus may sustain or
incur to enforce payment, performance or fulfillment of any of the Obligations
and/or in the enforcement

 

3



--------------------------------------------------------------------------------

of this Master Security Agreement or in the prosecution or defense of any action
or proceeding either against Laurus or any Assignor concerning any matter
growing out of or in connection with this Master Security Agreement, and/or any
of the Obligations and/or any of the Collateral except to the extent caused by
Laurus’ own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and nonappealable decision); and

 

(k) all commercial tort claims (as defined in the Uniform Commercial Code as in
effect in the State of New York) held by any Assignor are set forth on Schedule
C to this Master Security Agreement; each Assignor hereby agrees that it shall
promptly, and in any event within five (5) Business Days after the same is
acquired by it, notify Laurus of any commercial tort claim acquired by it and
unless otherwise consented to in writing by Laurus, it shall enter into a
supplement to this Master Security Agreement granting to Laurus a security
interest in such commercial tort claim, securing the Obligations.

 

4. The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:

 

(a) any covenant or any other term or condition of this Master Security
Agreement is breached in any material respect and such breach, to the extent
subject to cure, shall continue without remedy for a period of fifteen (15) days
after the occurrence thereof;

 

(b) any representation or warranty, or statement made or furnished to Laurus
under this Master Security Agreement by any Assignor or on any Assignor’s behalf
should prove to any time be false or misleading in any material respect on the
date as of which made or deemed made;

 

(c) the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:

 

(i) such loss is covered by insurance proceeds which are used to replace the
item or repay Laurus; or

 

(ii) said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 in the aggregate for all Assignors and such levy, seizure or attachment
has been removed or otherwise released within ten (10) days of the creation or
the assertion thereof;

 

(d) an Event of Default shall have occurred under and as defined in any
Document.

 

5. Upon the occurrence of any Event of Default and at any time thereafter,
Laurus may declare all Obligations immediately due and payable and Laurus shall
have the remedies of a secured party provided in the UCC as in effect in the
State of New York, this Agreement and other applicable law. Upon the occurrence
of any Event of Default and at any time thereafter,

 

4



--------------------------------------------------------------------------------

Laurus will have the right to take possession of the Collateral and to maintain
such possession on any Assignor’s premises or to remove the Collateral or any
part thereof to such other premises as Laurus may desire. Upon Laurus’ request,
each Assignor shall assemble or cause the Collateral to be assembled and make it
available to Laurus at a place designated by Laurus. If any notification of
intended disposition of any Collateral is required by law, such notification, if
mailed, shall be deemed properly and reasonably given if mailed at least ten
(10) days before such disposition, postage prepaid, addressed to the applicable
Assignor either at such Assignor’s address shown herein or at any address
appearing on Laurus’ records for such Assignor. Any proceeds of any disposition
of any of the Collateral shall be applied by Laurus to the payment of all
expenses in connection with the sale of the Collateral, including reasonable
attorneys’ fees and other legal expenses and disbursements and the reasonable
expenses of retaking, holding, preparing for sale, selling, and the like, and
any balance of such proceeds may be applied by Laurus toward the payment of the
Obligations in such order of application as Laurus may elect, and each Assignor
shall be liable for any deficiency. For the avoidance of doubt, following the
occurrence and during the continuance of an Event of Default, Laurus shall have
the immediate right to withdraw any and all monies contained in any deposit
account in the name of any Assignor and controlled by Laurus and apply same to
the repayment of the Obligations (in such order of application as Laurus may
elect).

 

6. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at Laurus’ option, debited by
Laurus from any other deposit accounts in the name of any Assignor and
controlled by Laurus.

 

7. Each Assignor appoints Laurus, any of Laurus’ officers, employees or any
other person or entity whom Laurus may designate as such Assignor’s attorney,
with power to execute such documents in each such Assignor’s behalf and to
supply any omitted information and correct patent errors in any documents
executed by any Assignor or on any Assignor’s behalf; to file financing
statements against such Assignor covering the Collateral (and, in connection
with the filing of any such financing statements, describe the Collateral as
“all assets and all personal property, whether now owned and/or hereafter
acquired” (or any substantially similar variation thereof)); to sign such
Assignor’s name on public records; and to do all other things Laurus deem
necessary to carry out this Master Security Agreement. Each Assignor hereby
ratifies and approves all acts of the attorney and neither Laurus nor the
attorney will be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). This power being coupled with an interest,
is irrevocable so long as any Obligations remains unpaid.

 

5



--------------------------------------------------------------------------------

8. No delay or failure on Laurus’ part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Laurus’ books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. Laurus shall have the right to enforce any one or
more of the remedies available to Laurus, successively, alternately or
concurrently. Each Assignor agrees to join with Laurus in executing such
documents or other instruments to the extent required by the UCC in form
satisfactory to Laurus and in executing such other documents or instruments as
may be required or deemed necessary by Laurus for purposes of effecting or
continuing Laurus’ security interest in the Collateral.

 

9. THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to Laurus hereunder shall inure to the benefit of Laurus’
successors and assigns. The term “Laurus” as herein used shall include Laurus,
any parent of Laurus’, any of Laurus’ subsidiaries and any co-subsidiaries of
Laurus’ parent, whether now existing or hereafter created or acquired, and all
of the terms, conditions, promises, covenants, provisions and warranties of this
Agreement shall inure to the benefit of each of the foregoing, and shall bind
the representatives, successors and assigns of each Assignor.

 

10. Each Assignor hereby consents and agrees that the state of federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and Laurus, on the other hand, pertaining to this Master Security
Agreement or to any matter arising out of or related to this Master Security
Agreement, provided, that Laurus and each Assignor acknowledges that any appeals
from those courts may have to be heard by a court located outside of the County
of New York, State of New York, and further provided, that nothing in this
Master Security Agreement shall be deemed or operate to preclude Laurus from
bringing suit or taking other legal action in any other jurisdiction to collect,
the Obligations, to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Laurus.
Each Assignor expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such (County of New York) court, and each
Assignor hereby waives any objection which it may have based upon lack of
personal jurisdiction, improper venue or forum non conveniens. Each Assignor
hereby waives personal service of the summons, complaint and other process
issues in any such action or suit and agrees that service of such summons,
complaint and other process may be made by registered or certified mail
addressed to such assignor at the address set forth on the signature lines
hereto and that service so made shall be deemed completed upon the earlier of
such Assignor’s actual receipt thereof or five (5) days after deposit in the
U.S. mails, proper postage prepaid.

 

6



--------------------------------------------------------------------------------

The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between Laurus, and/or
any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.

 

11. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to Laurus and with all documents and
actions required above to be taken to the reasonable satisfaction of Laurus.

 

12. All notices from Laurus to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.

 

Very truly yours,

PATH 1 NETWORK TECHNOLOGIES INC.

By:

  /s/ Jeremy Ferrell

Name:

  Jeremy Ferrell

Title:

  Interim CFO

Address: 

 

6215 Ferris Square

Suite 140

San Diego, CA 92121

PATH 1 HOLDINGS INC.

By:

  /s/ Jeremy Ferrell

Name:

  Jeremy Ferrell

Title:

  Interim CFO

Address: 

 

6215 Ferris Square

Suite 140

San Diego, CA 92121

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGED:

 

LAURUS MASTER FUND, LTD.

By:

  /s/ Eugene Grin

Name:

  Eugene Grin

Title

  Fund Manager

 

8



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Entity

--------------------------------------------------------------------------------

 

Jurisdiction of

Formation

--------------------------------------------------------------------------------

 

Organization

Identification

Number

--------------------------------------------------------------------------------

Path 1 Network Technologies Inc.

  Delaware   2853501

Path 1 Holdings Inc.

  Delaware   3318761



--------------------------------------------------------------------------------

SCHEDULE B

 

COMMERCIAL TORT CLAIMS

 

10